Citation Nr: 1104664	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for anosmia and ageusia (the loss of taste and 
smell) as the result of surgery performed by VA in June 2005.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from July 1960 to July 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2009.  This matter was 
originally on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In January 2011, the Veteran revoked the Arkansas Department of 
Veterans Affairs' authority to represent him, and he has not 
designated another representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for anosmia and ageusia (the loss of smell and 
taste) as the result of surgery performed by VA in June 2005.

Compensation shall be awarded for a qualifying additional 
disability of a Veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability if 
the disability was not the result of the Veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  In addition, 
the proximate cause of the disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

The record indicates that the Veteran underwent a 
hemorrhoidectomy with local and monitored anesthesia care on June 
29, 2005.  The Veteran was discharged that same day with no noted 
post anesthetic complications.

On July 19, 2005, the Veteran presented with chief complaint of 
pain status post surgery.  On July 25, 2005, the Veteran 
presented with report of a 70 percent drop in hearing overnight 
and, over the course of a few days, he developed a 70 percent 
decline in his taste and smell.  

In July 2008, the Veteran was seen by staff neurologist who noted 
that the Veteran had a loss of smell and taste on examination as 
well as a loss of smell for ammonia which is a noxious stimulus 
sensed through the fifth nerve and noted that this was suggestive 
of a nonorganic basis for complaint.

The Veteran contends that the surgeon who performed the 
hemorrhoidectomy told him that his loss of taste and smell was 
due to the anesthesia and that it would wear off.

In September 2009, the Board remanded the case for a medical 
opinion.  Specifically, the Board directed that the examiner 
should provide an opinion as to whether the Veteran incurred an 
additional disability, including anosmia and ageusia, during his 
June 2005 hemorrhoidectomy.  The Board directed that the examiner 
should compare the Veteran's condition immediately before the 
beginning of the surgical treatment upon which the claim is based 
to the Veteran's condition after such care had stopped.  The 
Board directed that if it could not be determined whether the 
Veteran currently has an additional disability as a result of his 
June 2005 hemorrhoidectomy, the examiner should clearly and 
specifically state so in the examination report, with an 
explanation as to why this is so.

The Veteran underwent VA examination in June 2010.  After review 
of the claims file, interview with, and examination of the 
Veteran, the VA examiner stated, 

There is no rational explanation for the 
development of these conditions to say that 
this was due to positioning or to an 
inhalational agent and idiosyncratic 
reaction to some medication.  I would have 
to resort to speculation.  He is very firm 
in the timing of the onset and in the 
duration, but to say exactly what caused 
this would be pure speculation on my part.  
There is nothing in his claims file or in 
his history or in the examination that 
would lead me to believe that there was any 
careless, negligence, lack of proper skill 
or [error] in judgment which lead to these 
conditions.  However, the patient's point 
of reference is framed by the jocular light 
hearted atmosphere in the preoperative 
period and initially in the operating room.  
Although[] I cannot conclude that there was 
any careless or negligence.  He felt that 
there was a lack of concern for him and so 
he is influenced by what he saw and heard 
as being a lack of professionalism and that 
conception frames all of his thoughts in 
regard to his loss of taste and smell, but 
it is beyond me and my ability to conceive 
exactly what triggered the loss of taste 
and smell.  It has remained stable and is 
consistent from the time of his surgery to 
this point in time.

The VA examiner was unable to provide the requested opinion, and 
in fact, he admitted that it was beyond his ability to conceive 
exactly what triggered the loss of taste and smell.  Further 
development is, therefore, needed.   In this regard, an 
additional medical opinion in conjunction with the review of the 
entire record and examination of the Veteran by an 
Otolaryngologist is warranted to indicate whether or not the 
Veteran's loss of taste and smell was the result of the June 2005 
hemorrhoidectomy.  38 C.F.R. § 3.159(c)(4). 

The Veteran has identified VA surgical records for June 2005 
hemorrhoidectomy which have not been obtained and associated with 
the claims file.  In January 2001, the Veteran noted that there 
was a surgery tape with details of the anesthesia administration 
during surgery.  It is the Board's opinion that there should be 
an  effort made to secure these medical records.  

Accordingly, the case is REMANDED for the following action:

1.  There should be compliance with the 
Veteran's request for information from his 
claims folder, i.e., a copy of the June 
2010 VA examination report.  

2.  The complete, original clinical records 
associated with the June 2005 
hemorrhoidectomy should be obtained and 
associated with the claims file to include 
(a) the actual original informed consent 
forms; (b) nurses' notes; (c) progress 
notes; (d) doctors' notes and orders; (e) 
imaging reports; (f) input/output flow 
sheets; (g) anesthesia flow sheets; and (h) 
all other handwritten information.  

3.  The Veteran should be afforded the 
appropriate VA examination by an 
Otolaryngologist.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran incurred an additional 
disability, including anosmia and ageusia, 
during his June 2005 hemorrhoidectomy, 
including as the result of anesthesia.  In 
making the conclusion, the examiner should 
compare the Veteran's condition immediately 
before the beginning of the surgical 
treatment upon which the claim is based to 
the Veteran's condition after such care had 
stopped.  The examiner should consider each 
involved body part or system separately.

If the examiner determines that it is at 
least as likely as not that the Veteran 
incurred an additional disability during 
the June 2005 hemorrhoidectomy, the 
examiner should then provide an opinion as 
to whether it is at least as likely as 
not that the additional disability (1) is a 
result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault attributable to VA, OR 
(2) was an event that was not reasonably 
foreseeable.  To make this determination, 
the examiner should consider whether the 
Veteran's treating physicians exercised the 
degree of care that would be expected of a 
reasonable health care provider, both in 
conducting the surgery and in considering 
the Veteran's thoughts and opinions 
regarding the method in which the surgery 
was done.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


